EXHIBIT 10.70

 

CONSULTANT AGREEMENT

 

THIS CONSULTANT AGREEMENT (“Agreement”) is made as of the 16 day of July 2019
(the “Effective Date”) by and between DAVID P. FEASTER (hereinafter referred to
as “Consultant”) of 1717 73rd Circle NE, St. Petersburg, FL 33702, and REPUBLIC
BANK & TRUST COMPANY of 601 West Market Street, Louisville, KY 40202
(hereinafter referred to as “Client”).  Consultant and Client are each referred
to herein from time to time as a “party” and together are referred to herein
from time to time as the “parties.”

 

RECITALS

 

WHEREAS, Client is desirous of retaining Consultant as an independent consultant
to support Client’s efforts to offer financial services products; and

 

WHEREAS, Consultant has agreed to provide such services as an independent
contractor pursuant to the terms and conditions stated in this Agreement:

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained below, the parties agree as follows:

 

1.Description of Services.  Beginning on August 5, 2019 (“Effective Date”),
Consultant will provide the following services (collectively, the “Services”): 
Assist with business development and retention in Client’s Florida market;
participate in Client’s designated Loan Committee meetings related to proposed
credits in Client’s Florida market; assist with talent recruitment in Client’s
Florida market and consult with Client’s other market executives on structure
and recruiting matters; assist with expansion or acquisition opportunities in
Client’s Florida market; attend Client’s ALCO Committee meetings at least twice
monthly and consult with the Committee; attend Client’s HR Staffing Committee
meetings at least twice monthly and consult with the Committee.  All Services
will be performed exclusively by Consultant.  Consultant may provide the Service
from any location of his choosing, but Client will provide Consultant with
necessary office and support functions, including necessary email access.
Consultant acknowledges that the certain aspects of the schedule to provide such
Services will depend on business needs and will be as agreed upon either orally
or via email by Consultant and Client’s Chief Lending Officer. Consultant shall
have the right to devote his business day and working efforts to such other
business and professional opportunities as do not interfere with the rendering
of services to the Client or otherwise violate this Agreement. 

 

2.Term/Termination.  The initial term of this Agreement is the period commencing
on the Effective Date and ending on January 31, 2020.  This Agreement shall be
automatically renewable under the same terms and conditions for one
calendar-month periods subsequent to the expiration of the initial term, unless
terminated in writing by either party thirty (30) days prior to expiration of
the then-current term.

 

3.Fee and Commitment. Consultant will be paid $5,000 per month during the term
of this Agreement for the performance of the Services, with any partial months
being prorated.  Also:

 

a)



Consultant will devote a minimum cumulative level of bona fide service of ten
(10) hours per week to Client Services, and acknowledges that, for some weeks,
the time commitment may be much greater and in others a bit lower such that the
average time will generally exceed this minimum.  The Fee payable hereunder will
be fixed for each period, regardless of the hours actually devoted.

b)



Consultant will provide an invoice for reimbursable expenses as described below
to Client’s Chief Lending Officer five (5) days after the end of each month.
Such invoices may be sent by Consultant via email attachment, and will be
payable no later than ten (10) days following the date of the invoice.

c)



Consultant will continue to participate in the Florida Banker’s Association and
represent Client’s membership therein as requested. 

 

4.Relationship of Parties.    While Consultant was, prior to the Effective Date,
an employee of Client, his duties hereunder are distinctly different in nature
and amount. It is understood by the parties that Consultant is an independent
contractor with respect to Client.  Consultant shall be entirely and solely
responsible for his actions or inactions and the actions or inactions of his
agents, employees or subcontractors, if any, while performing Services
hereunder.  Consultant will not have supervisory or management level control
over Client employees. Consultant agrees that he shall not, in any form or
fashion, maintain, hold out, represent, state or imply to any other individual
or entity that an employer/employee relationship exists between the Client and
Consultant, his agents and employees, or between the Client and any
subcontractor or its agents and employees, and Consultant is not granted nor
shall he represent that he is granted any right or authority to make any
representation or warranty or assume or create any obligation or responsibility,
express or implied, for, on behalf or in the name of the Client, to incur debts
for the Client or to bind the Client in any manner whatsoever. 








 

5.Taxes and Company Benefits.  Because Consultant shall be serving as an
independent contractor of the Client, so Client will not deduct any federal,
state or local taxes or other withholdings from any sums paid Consultant
hereunder (unless specifically provided by law with respect to independent
contractors), and Consultant hereby agrees to fully and timely pay, and
indemnify and hold harmless the Client and each of its affiliates from, any
liability for any and all federal, state and local taxes or assessments of any
kind arising out of any payment made by the Client to Consultant
hereunder.  Consultant shall be responsible for all tax reporting, tax payments,
withholdings, insurance and other payments, expenses and filings required to be
made or paid by his agents or employees.  Further, neither Consultant nor any of
his agents or employees shall be entitled to any benefits provided by the
Company to any of its employees, including, without limitation, any retirement
plan, insurance program, disability plan, medical benefits plan or any other
fringe benefit program sponsored and maintained by the Company for its
employees. Consultant and Client acknowledge and agree, however, that Client has
an obligation under a Supplemental Executive Retirement Plan to pay certain
benefits to Consultant based on his prior services as an employee to Client,
which payments may not begin until services hereunder cease, given that Internal
Revenue Code Section 409A (which applies to such benefit plan), does not allow
payment until the services provided by Consultant as either an employee or
independent contractor, are reasonably excepted by the parties to decline to 20%
or less than the time devoted to any such services in the prior 36-month period,
and both parties acknowledge that the expected Services hereunder will exceed
that time commitment, such that SERP payments will be delayed until after
cessation of the term hereunder.

 

6.Expenses.  Client will bear Consultant’s reasonable and necessary expenses for
airfare, auto rental, mileage, meals, and lodging for Client business-related
trips and monthly dues at the Vinoy County Club, and will pay for local mileage
expenses.

 

Consultant will attempt to have travel arranged and paid by Client.  For those
expenses not paid directly by Client, Consultant will include them on the
monthly billing invoices described in Section 3(b), with receipts attached, to
document requested reimbursement of such expenses. Individual expenses more than
$1,000 must be approved by Client’s Chief Lending Officer for Client before such
expenses are incurred.  Such approval may be provided via email by Client’s
Chief Lending Officer.  Client will reimburse Consultant promptly for all
invoiced expenses.   

 

Work-related expenses such as copies, faxing, printing, etc., if any, will be
billed to Client for reimbursement and itemized separately on the monthly
invoices described in Section 3(b).

 

   7.Intellectual Property.    The following provisions shall apply with respect
to copyrightable works, ideas, discoveries, inventions, applications for
patents, and patents related to the business of Client (collectively,
“Intellectual Property”):

 

a)



Consultant’s Intellectual Property.  Consultant does not personally hold any
interest in any Intellectual Property.

 

b)Development of Intellectual Property.  Any improvements to Intellectual
Property, further inventions or improvements, and any new items of Intellectual
Property discovered or developed by Consultant during the term of this
Agreement, shall be the property of Client.  Consultant, at the expense of
Client, shall sign all documents necessary to perfect the rights of Client in
such Intellectual Property, including the filing and/or prosecution of any
applications for copyrights or patents, and, upon request, Consultant shall sign
all documents necessary to assign the rights to such Intellectual Property to
Client.

 

8.Confidentiality. 

a)



Consultant acknowledges that, by reason of his engagement as a consultant to
Client under this Agreement, he will or may have access to confidential and
proprietary information of Client, including client and customer lists,
confidential personal customer information, developments, information pertaining
to services and products, improvements of new or existing services and products,
know-how, uniform patterns, specifications, profit and other financial figures,
and other information treated as proprietary or confidential by Client which is
not otherwise readily available from public or published sources.  Consultant
will maintain in confidence all such confidential or proprietary information and
he will not, for any reason, during his engagement by Client, or thereafter,
directly or indirectly, use for his benefit, or for any person, firm,
corporation, partnership, joint venture or other entity other than Client or its
affiliates, any confidential or proprietary information relating to the business
or affairs of Client, except: (i) with the prior written authorization of
Client; (ii) as may be required in his performance of the Services; and (iii) as
may be required by applicable law or regulation, or pursuant to the valid order
of a court of competent jurisdiction or an authorized government agency,
provided that any disclosure under this (iii) does not exceed the extent of
disclosure required by such law, regulation or order.  Consultant will not
remove any confidential or proprietary information from Client's premises
without Client's prior consent. Any unauthorized distribution or release of
confidential or proprietary information by Consultant, whether intentional or
accidental, shall be immediately reported to Client. Consultant shall take all
reasonable steps to limit any further distribution or

2




release and shall reimburse Client for any costs required to be expended by
Client to notify or compensate any customers or third parties due to such
unauthorized distribution or release of information. A violation of this Section
7(a) shall be a material violation of this Agreement.

b)



Client acknowledges that, by reason of its engagement of Consultant under this
Agreement, it will or may have access to confidential and proprietary
information of Consultant.  Client will maintain in confidence all such
confidential or proprietary information and that it will not, for any reason,
during its engagement of Consultant, or thereafter, directly or indirectly, use
for its benefit, or for any person, firm, corporation, partnership, joint
venture or other entity whatsoever, any confidential or proprietary information
relating to the business or affairs of Consultant without the prior written
authorization of Consultant.

 

9.Return of Materials.  Upon termination of Consultant’s engagement, for
whatever reason, Consultant will promptly surrender to Client all notes,
memoranda, customer lists, records, reports, computer programs and all other
documents and material, and all copies thereof, whether prepared by Consultant
or others, which contain or relate to confidential or proprietary information of
Client of which Consultant has obtained possession during the course of
performing Consultant’s obligations hereunder.

 

10.Non-Solicitation.  During the term of this Agreement and for the one-year
period after the termination of this Agreement, Consultant shall not (i) solicit
or divert or attempt to divert from Client or its affiliates, any customer's
business that now, or at any time during Consultant’s earlier employment or
service hereunder with Client, was enjoyed by or specifically targeted by Client
or its affiliates; or (ii) accept business from any business account or customer
of Client or its affiliates in favor of any entity which offers  products or
services competitive with or substantially similar to Client’s products or
services, (each a “restricted entity”) who was a restricted entity of Client or
its affiliates during the term of this Agreement, including any restricted
entity that was contacted by Consultant on behalf of Client or its affiliates
during the term of this Agreement, or about whom Consultant obtained
confidential information; or (iii) directly or indirectly, solicit to employ or
engage, offer employment or engagement to, hire, employ or engage any employees
or independent contractors of Client or any of its affiliates; or (iv) otherwise
attempt to interfere with Client’s or its affiliates’ business or its or their
relationship with its or their business accounts, consultants, customers,
employees, or vendors.

 

11.Indemnification by Consultant.  Consultant shall indemnify and hold Client
harmless from taxes in accordance with Section 5 above, and against any other
claim, cost, expense, damage, liability, loss or deficiency suffered or incurred
by Client (including reasonable attorney’s fees and other reasonable costs and
expenses incident to any suit, action, proceeding or claim) arising out of or
resulting from, and will pay the Client on written demand the full amount of any
sum which the Client may pay or may become obligated to pay in respect of, (i)
any inaccuracy in any representation or the breach of any warranty made by
Consultant in this Agreement, or (ii) any failure by Consultant duly to perform
or observe any term, provision, covenant, agreement or condition in this
Agreement to be performed or observed by Consultant, except as assumed in
Section 14 by Client, covered by any applicable indemnification provisions of
Client’s articles, bylaws or insurance, or to the extent that any such claim,
cost, expense, damage, liability, loss or deficiency is caused by Client’s act
or omission.

 

12.Indemnification by Client.  Client shall indemnify and hold Consultant
harmless from and against any claim, cost, expense, damage, liability, loss or
deficiency suffered or incurred by Consultant (including reasonable attorney’s
fees and other reasonable costs and expenses incident to any suit, action,
proceeding or claim) arising out of or resulting from, and will pay Consultant
on written demand the full amount of any sum which Consultant may pay or may
become obligated to pay in respect of, (i) any inaccuracy in any representation
or the breach of any warranty made by Client pursuant to this Agreement, or (ii)
any failure by Client duly to perform or observe any term, provision, covenant,
agreement or condition in this Agreement to be performed or observed by Client,
except to the extent that any such claim, cost, expense, damage, liability, loss
or deficiency is caused by Consultant’s gross negligence, and (iii) any other
claims and causes of action, other than those which are expressly assumed by
Consultant hereunder, which may arise or have arisen directly or indirectly out
of the Client’s business operations.

 

13.Employees.  The Services to be performed hereunder will be performed only by
Consultant. 

 

14.No Assurance of Success.  Client acknowledges that Consultant is merely
lending expertise in providing the Services to Client and makes no assurance of
success or any particular result for Client.

 

15.Notices.  Except as otherwise specified in this Agreement, all notices,
requests and approvals required by this Agreement (i) shall be in writing, (ii)
shall be addressed to the parties as indicated below unless notified in writing
of a change in address, and (iii) shall be deemed to have been given either when
personally delivered or when sent by regular United States mail, in which event
it shall be sent postage prepaid upon delivery thereof as follows:

 



3




 

Consultant:

David P. Feaster

 

 

1717 73rd Circle NE

 

 

St. Petersburg, FL 33702

 

 

 

 

Client:

Republic Bank& Trust Company

 

 

601 West Market Street

 

 

Louisville, KY 40202

 

 

Attn:  Andy Powell

 

16.No Assignment.  Consultant may not assign his duties and obligations
hereunder.

 

17.Entire Agreement.  Except as indicated in the next sentence, this Agreement
contains the entire agreement of the parties, there are no other promises or
conditions in any other agreement between the parties whether oral or written,
and this Agreement supersedes any prior written or oral agreements between the
parties.  The Cornerstone Community Bank Supplemental Executive Benefit Plan &
Split Dollar Agreement will continue in effect under its terms and conditions
and Client shall assure that it’s affiliates take all actions necessary to
maintain and comply with terms of the Cornerstone Community Bank Supplemental
Executive Benefit Plan & Split Dollar Agreement.  Any fees or compensation that
may be payable to Consultant for his service as a member of the Board of
Directors of Client is not adversely impacted by this Section 17.

 

18.Amendment.  This Agreement may be modified or amended if the amendment is
signed by both of the parties.

 

19.Interpretation; Severability.  References in this Agreement to: (i) “Section”
are to provisions of this Agreement; (ii) “month” or “monthly” are to calendar
months; (iii) “include” and “including” are not words of limitation; and (iv)
“any” means “any and all” where appropriate in the context  If any provision of
this Agreement shall be held to be invalid or unenforceable for any reason by a
court of competent jurisdiction, the remaining provisions shall continue to be
valid and enforceable. 

 

20.Waiver of Contractual Right.  The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement. 

 

21.Applicable Law.  This Agreement shall be governed by the laws of the
Commonwealth of Kentucky.  All disputes between the parties will be resolved in
Jefferson County, Kentucky and the parties submit exclusively to the
Commonwealth of Kentucky for the resolution of all disputes between them.

 

22.Binding Effect.  This Agreement shall be binding upon the parties and their
respective successors, executors, administrators, personal representatives,
assigns and heirs.

 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.

 



 

 

 

 

 

 

 

DAVID P. FEASTER, CONSULTANT

REPUBLIC BANK & TRUST COMPANY, CLIENT

/ss/ David P. Feaster

/ss/  Anthony Powell

By:   David P. Feaster

By:   Anthony Powell, Executive Vice President, Chief Lending Officer

 

4

